Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected as being vague and indefinite when it recites “XY denotes F, Cl, CN, NCS, fluorinated alkyl, fluorinated alkenyl, fluorinated alkoxy or fluorinated alkenyloxy, the latter four groups having 1 to 4 C atoms” (emphasis added); the scope of the protection sought is not clear. Claim 18 fails to particularly point out and distinctly claim the antecedent basis for the “groups”. 
Claims 18 and 19 are rejected as being vague and indefinite when they each recite “XY     denotes F, Cl, NCS, fluorinated alkyl, fluorinated alkenyl, fluorinated alkoxy or fluorinated alkenyloxy, the latter four groups having 1 to 4 C atoms, preferably F, CF3 or OCF3”; the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 18 and 19 each fail to particularly point out and distinctly claim the substituent XY in the claimed compound of formula YX.
Claim 19 is rejected as being vague and indefinite when it recites each of the following compounds of formulae YX-1 thru YX-4: 
    PNG
    media_image1.png
    133
    737
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    137
    717
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    131
    727
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    129
    734
    media_image4.png
    Greyscale
, in view of the recitation in claim 18 EXCLUDING
the compounds of formula YX wherein
    PNG
    media_image5.png
    126
    703
    media_image5.png
    Greyscale
 n denotes 1, ZY denotes a single bond, 
    PNG
    media_image6.png
    100
    181
    media_image6.png
    Greyscale
denotes 
    PNG
    media_image7.png
    78
    139
    media_image7.png
    Greyscale
or
    PNG
    media_image8.png
    76
    130
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    96
    181
    media_image9.png
    Greyscale
denotes 
    PNG
    media_image7.png
    78
    139
    media_image7.png
    Greyscale
, and XY denotes F 
 the compounds of formula XY wherein 
    PNG
    media_image5.png
    126
    703
    media_image5.png
    Greyscale
n denotes 1, ZY denotes a single bond, 
    PNG
    media_image6.png
    100
    181
    media_image6.png
    Greyscale
denotes 
    PNG
    media_image7.png
    78
    139
    media_image7.png
    Greyscale
,
    PNG
    media_image10.png
    86
    139
    media_image10.png
    Greyscale
or 
    PNG
    media_image8.png
    76
    130
    media_image8.png
    Greyscale
,
    PNG
    media_image9.png
    96
    181
    media_image9.png
    Greyscale
 denotes
    PNG
    media_image7.png
    78
    139
    media_image7.png
    Greyscale
, and XY denotes OCF3, and 
the compounds of formula XY wherein
    PNG
    media_image5.png
    126
    703
    media_image5.png
    Greyscale
n denotes 0, ZY denotes a single bond, 
    PNG
    media_image6.png
    100
    181
    media_image6.png
    Greyscale
denotes 
    PNG
    media_image8.png
    76
    130
    media_image8.png
    Greyscale
, and XY denotes F or OCF3. 
The scope of the protection sought is not clear. 
Claim 20 is rejected as being vague and indefinite when it recites each of the compounds of formulae CLY-n-F, CCY-n-F, CPY-n-F, CCY-n-OT, CPY-n-OT, PY-n-F, PY-n-OT, and PY-nO-OT, in view of the recitation in claim 18 EXCLUDING
the compounds of formula YX wherein
    PNG
    media_image5.png
    126
    703
    media_image5.png
    Greyscale
 n denotes 1, ZY denotes a single bond, 
    PNG
    media_image6.png
    100
    181
    media_image6.png
    Greyscale
denotes 
    PNG
    media_image7.png
    78
    139
    media_image7.png
    Greyscale
or
    PNG
    media_image8.png
    76
    130
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    96
    181
    media_image9.png
    Greyscale
denotes 
    PNG
    media_image7.png
    78
    139
    media_image7.png
    Greyscale
, and XY denotes F 
 the compounds of formula XY wherein 
    PNG
    media_image5.png
    126
    703
    media_image5.png
    Greyscale
n denotes 1, ZY denotes a single bond, 
    PNG
    media_image6.png
    100
    181
    media_image6.png
    Greyscale
denotes 
    PNG
    media_image7.png
    78
    139
    media_image7.png
    Greyscale
,
    PNG
    media_image10.png
    86
    139
    media_image10.png
    Greyscale
or 
    PNG
    media_image8.png
    76
    130
    media_image8.png
    Greyscale
,
    PNG
    media_image9.png
    96
    181
    media_image9.png
    Greyscale
 denotes
    PNG
    media_image7.png
    78
    139
    media_image7.png
    Greyscale
, and XY denotes OCF3, and 
the compounds of formula XY wherein
    PNG
    media_image5.png
    126
    703
    media_image5.png
    Greyscale
n denotes 0, ZY denotes a single bond, 
    PNG
    media_image6.png
    100
    181
    media_image6.png
    Greyscale
denotes 
    PNG
    media_image8.png
    76
    130
    media_image8.png
    Greyscale
, and XY denotes F or OCF3. 
Claim 21 is rejected as being vague and indefinite when it recites “wherein one or more compounds of formula YX are mixed with one or more additional mesogenic compounds” (emphasis added); the scope of the protection sought by “additional” mesogenic is not clear, especially since there is insufficient antecedent basis for “mesogenic compounds”. Claim 18 fails to particularly point out and distinctly claim the compound of formula YX as a mesogenic compound. 
Claim 23 is rejected as being vague and indefinite when it recites the “process of claim 18” (emphasis added); the scope of the protection sought is not clear since claim 18 is drawn to a compound. Claim 23 fails to particularly point out and distinctly claim the antecedent basis for the process.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,326,102. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a process for the preparation of a liquid-crystalline medium, characterized in that said liquid-crystalline medium comprises a compound of the present formula YX.
Claims 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,326,102. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a process for the preparation of a compound, characterized in that said compound is of the present formula YX.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiffenrath et al. (U.S. Patent No. 5,211,878). 
Reiffenrath et al. teaches a compound and the corresponding combination thereof said compound with mesogenic compounds to form a liquid-crystalline medium, characterized in that said compound is inclusive of the compound of the present formula YX, as generally represented therein by 
    PNG
    media_image11.png
    120
    387
    media_image11.png
    Greyscale
(abstract; claims), wherein R is an alkyl group or an alkoxy group, and wherein A may be 
    PNG
    media_image12.png
    93
    201
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    90
    370
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    87
    245
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    86
    273
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    92
    210
    media_image16.png
    Greyscale
(column 1, line 33+). In fact, when A is 
    PNG
    media_image17.png
    93
    187
    media_image17.png
    Greyscale
 the compounds of formula Ie, i.e., R-Cyc-Cyc-PF2N, (column 3, line33) encompass the compounds of the present formula YX-2, and when A is 
    PNG
    media_image18.png
    80
    98
    media_image18.png
    Greyscale
 the compounds of formula Ia, i.e., R-Phe-PF2N, therein encompass those of the present formula YX-3. The compounds of formulae Ic, If, Ig, and Ih (column 3, line 25+) encompass compounds of the general present formula YX. Reiffenrath et al. expressly illustrates compounds of the present formulae YX-3, as represented therein by 4-ethyl-2',3'-difluoro-4'-cyanobiphenyl and 4-butyl-2',3'-difluoro-4'-cyanobiphenyl (column 13, line 40). 
Claims 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Chinese Patent No. CN1552683A). 
Zhang et al. teaches a compound and the corresponding combination thereof said compound with mesogenic compounds to form a liquid-crystalline medium, characterized in that said compound is inclusive of the compound of the present formula YX, as generally represented therein by
    PNG
    media_image19.png
    113
    319
    media_image19.png
    Greyscale
(page 2), and more specifically compounds inclusive of the compound of the present formula YX-2, as represented therein by 
    PNG
    media_image20.png
    120
    326
    media_image20.png
    Greyscale
(pages 3, 7 & 22).
Claims 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (Japanese Patent No. JP59-155483). 
Ogura teaches a compound and the corresponding combination thereof said compound with mesogenic compounds to form a liquid-crystalline medium, characterized in that said compound is inclusive of the compound of the present formula YX, as generally represented therein by 
    PNG
    media_image21.png
    95
    286
    media_image21.png
    Greyscale
(page 655), and more specifically compounds inclusive of the compound of the present formula YX-4, as represented therein by 
    PNG
    media_image22.png
    117
    420
    media_image22.png
    Greyscale
 (page 657).
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a compound of formula CLY-nF: U.S. Patent No. 11,098,250.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722